This is an appeal from a judgment rendered against the defendant George T. Pickett, for damages resulting from false arrest and imprisonment based on alleged insanity. Since the appeal was lodged in this court, the plaintiff (appellee) died, and his widow has, by proper proceedings, been substituted in his stead. In her answer to the appeal *Page 367 
she asks this court to increase the money judgment of the court below from $250 to $1,000.
The facts involved in the case have been clearly set out in the judgment of the lower court, and we see no good reason for relating them here.
The testimony leaves no doubt in our minds but that plaintiff and defendant, one time close friends, became political enemies in the communistic colony in which they lived with others; that a state of factionalism resulted, causing a siding or splitting of the board of directors first, on which both served as members, and later in the membership in the colony itself. That later on this ill feeling became personal, though not always outwardly belligerent. That it was noticeable by all. That defendant had more authority than plaintiff and that certain things which were done were criticized on both sides, each having his own idea or theory as to how the colony should be run, which, of course, resulted in opposition in every move; that each party desired to rid the colony of the other's presence and towards this end, defendant Pickett, backed by other members of the board, endeavored to prevail upon plaintiff to go away on a vacation at the colony's expense, but defendant would not.
That overtures were made from time to time by friends to patch up the differences and bring about reconciliation and harmony, but without avail; that up to the day of plaintiff's arrest peace negotiations continued to be made by defendant, who in a letter offered to settle the trouble between them, but that plaintiff made certain reservations *Page 368 
in this agreement unacceptable to defendant, and a few hours following, the defendant made the affidavit for the arrest of the plaintiff on the grounds of insanity.
The record disclosed not one scintilla of evidence of insanity on part of plaintiff, but it does disclose a plausible motive on the part of defendant for the accusation and that as the means of ridding himself of plaintiff's company and opposition in running the Colony and carrying out its policies as he pleased.
We think the trial judge correct in his disposition of the case, and we see no reason why his judgment should be disturbed in any particular, especially as to the amount of damages given, which, under the circumstances, we consider adequate.
                             Decree.
For the reasons assigned, the judgment appealed from is affirmed. Defendant to pay the costs of both courts.